DETAILED ACTION
In the Non-Final Rejection mailed 8/5/2021, claims 1-17 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 11/30/2021 has been entered: claims 1-17 are active.
Response to Arguments
Applicant’s arguments, filed 11/30/2021, with respect to claims 1-17 have been fully considered and are persuasive. The rejection of claims 1-17 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. ANDREW MCKINNEY on 6/13/2022.
The application has been amended as follows: 
Claim 1 should now say: “A range-finding and compensating scope assembly with a ballistic effect compensating reticle including a system to display aiming indicia for a rifle firing a first selected spin stabilized projectile under sensed or known local atmospheric and wind conditions, comprising: 
an optical path and viewable by a shooter and (b) a laser signal emitter communicating with a microprocessor in operative communication with a range finding signal detector; wherein said microprocessor is programmed to generate a microprocessor-generated sensed Line of Sight Range signal for communication to an optical display element located along the optical path, wherein said optical display element generates a targeting display image upon said reticle display field representing a sensed and corrected Effective Hold Point range to a target;
wherein said ballistics effect compensating reticle display field is viewable through the range-finding and compensating scope assembly, and said ballistics effect compensating reticle display field includes a plurality of aiming points disposed thereupon, said plurality of aiming points including a first array of windage aiming marks spaced apart along a non-horizontal axis for wind-adjusted aim at a first predetermined range , wherein said first array of windage aiming marks define a first sloped row of windage aiming points; said first sloped row of windage aiming points being aligned along said non-horizontal axis which is positioned below and not parallel to said horizontal crosshair indicia array axis, wherein said first sloped row of windage aiming points has a slope which is a function of the direction and velocity of the first selected projectile's stabilizing spin and provides compensated aiming indicia for said first selected projectile's crosswind jump at said sensed and corrected Effective Hold Point range.”
Claim 6 should now say: “The range-finding and compensating scope assembly of claim 1, wherein ballistic compensation information comprising at least one of (a) a sensed or measured Line of Sight Range, (b) a sensed or measured slope angle, (c) a sensed or measured crosswind speed, and (d) a sensed or measured atmospheric condition is either programmed into the microprocessor or defined in the alignment of the first array of windage aiming marks.”
Claim 11 should now say: “A method for sensing a Line of Sight ("LOS") range to a selected target surface when using a selected rifle firing a first selected ammunition and generating a reticle display for a shooter which provides environmental and ballistically corrected aim points for sensed or measured local atmospheric conditions including crosswind velocities, comprising: 
providing a range-finding and compensating scope assembly and system with a ballistic effect compensating reticle display field disposed or projected along an optical path within said range-finding and compensating scope assembly and system and viewable by the shooter, said system also including a range-finding signal emitter communicating with a microprocessor programmed to generate a signal communicated to an optical element establishing a projected targeting display image upon said ballistics effect compensating reticle display field representing a sensed and corrected Effective Hold Point ("EHP") range corresponding to a sensed range to the selected target surface; wherein said ballistic effect compensating reticle display field is viewable through the scope assembly, and said ballistics effect compensating reticle display field includes a main aiming point in a horizontal crosshair indicia array axis and above a plurality of downrange aiming points positioned for ballistic effects compensated aim at the EHP range and a range of crosswind speeds and including at least a first array of windage aiming marks spaced apart along a first non-horizontal axis, wherein said first array of windage aiming marks define at least a sloped row of windage aiming points, wherein said first non-horizontal axis is not parallel to said horizontal crosshair indicia array axis; 
actuating a first Range Finder aiming display mode in which said range finding signal emitter is aimed at the selected target surface by aiming or aligning the ballistics effect compensating reticle display field main aiming point directly at or upon said selected target surface while the Line of Sight (LOS) range is sensed; 
calculating a sensed and corrected Display Effective Hold Point range from the LOS range and selected additional information including, optionally, slope angle, air density, and ammunition ballistics information; and 
in response to said calculationsaid sloped row of windage aiming points is displayed or highlighted, at least said points corresponding to said sensed and corrected Display Effective Hold Point range for engaging said selected target surface to provide the environmentally and ballistically corrected aim points for selected crosswind velocities at said sensed and corrected Display Effective Hold Point range.”
Claim 13 should now say: “The method for sensing the Line of Sight ("LOS") range to the selected target surface when using the selected rifle firing the first selected ammunition and generating the reticle display of claim 12, wherein said step of calculating said sensed and corrected Display Effective Hold Point range includes: 
identifying the slope angle encountered while aiming at the selected target surface; 
determining, from said slope angle and said LOS range to the selected target surface, a cosine range aiming adjustment; and 
calculating said sensed and corrected Display Effective Hold Point range from the LOS range and the  range aiming adjustment.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art neither teaches, nor makes obvious, a range-finding and compensating scope assembly with a ballistic effect compensating reticle including a system to display aiming indicia for a rifle firing a first selected spin stabilized projectile under sensed or known local atmospheric and wind conditions as recited in independent claim 1 or a method for sensing a Line of Sight ("LOS") range to a selected target surface when using a selected rifle firing a first selected ammunition and generating a reticle display for a shooter which provides environmental and ballistically corrected aim points for sensed or measured local atmospheric conditions including crosswind velocities as recited in independent claim 11. 
The claimed apparatus and method provide a new and surprisingly quick and effective way for a shooter to compensate for ballistic and atmospheric effects on spin stabilized projectiles fired at laser range-finder sensed ranges when in the presence of a crosswind condition. This is done by utilizing a ballistics effect compensating reticle display field having a horizontal crosshair indicia array on a horizontal axis and a sloped row of windage aiming points aligned along an axis which is not parallel to the horizontal crosshair indicia array axis, and a laser range-finder communicating with a microprocessor that generates a line of sight range signal to an optical display element that generates a targeting display image upon the ballistics effect compensating reticle display field representing a sensed and corrected Effective Hold Point range to a target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641